Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered February 6, 1992, convicting him of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the value of the stolen car exceeded $3,000.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.